DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James O’Sullivan on 1/6/2021.
The application has been amended as follows: 

Title amended to “Hinge having at least two parallel gears”.

Specification: ok to enter amendment of 12/12/2021.  In [0039], both instances of “150” are removed.  

Claims:
Claims 5, 6, 9, are amended to replace “shaft structure” with “hinge” in the preamble.  

Claim 1 is replaced with the following:
A hinge, comprising:

a first mandrel having a first gear, a first rotation shaft, and a first connection shaft connected to the first gear and the first rotation shaft, wherein the first gear is located in the receiving space;
a second mandrel having a second gear, a second rotation shaft, and a second connection shaft connected to the second gear and the second rotation shaft; and 
wherein the hollow interior wraps the first gear and the second gear, and
wherein the second gear is configured to move between the groove and the receiving space.

Claim 3 is replaced with the following:
The hinge of claim 1, wherein the first rotation shaft is connected to a cover, the second rotation shaft is connected to a base, and the hinge has a first position having the first gear located in the receiving space, and the second gear is located in the groove.

Claim 4 is replaced with the following:
The hinge of claim 1, wherein the first rotation shaft is connected to a cover, the second rotation shaft is connected to a base, and the hinge has a second position having the first gear and the second gear located in the receiving space.

Claim 7 is replaced with the following:
The hinge of claim 6, wherein the first and second mandrels are parallel, and the third gear rotates perpendicularly to the first and second mandrels.  




Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figure 2 of the amendment on 12/12/2021 is entered; figure 3 of the amendment on 12/12/2021 is NOT entered.  Part number “150” and its lead lines are removed from figures 3 and 4.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with all other claim language, the use of two parallel gears within a housing, where one gear is capable of moving between a groove and receiving space that are separated by protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387. The examiner can normally be reached Mon-Thurs 8-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677